                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 -------------------------------------------------------------- X          DATE FILED: 7/6/2021
 HANGZHOU INSHOT TECH CO., LTD.,                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-cv-9916 (VEC)
                                                                :
                                                                :         ORDER
 ABC CORPORATION 1, D/B/A VIDEO                                 :
 DOWNLOADER & VIDEO PLAYER & PHOTO :
 DOWNLOADER, AND ABC CORPORATION 2, :
 D/B/A INSTAKE,                                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 25, 2021, the Court denied Plaintiff’s motion to serve Defendants

by email, finding that Plaintiff failed to show that it had reasonably attempted to effectuate

service on Defendants or that the Court’s intervention was necessary under the circumstances

(Dkt. 12);

        WHEREAS the Court ordered Plaintiff to make good-faith efforts to serve Defendants in

accordance with Federal Rule of Civil Procedure 4;

        WHEREAS on June 1, 2021, the Court ordered Plaintiff to file a letter updating the Court

on the status of service on Defendants not later than June 8, 2021 (Dkt. 13); and

        WHEREAS on June 18, 2021, after Plaintiff had neither filed proof of service on

Defendants nor filed a letter updating the Court on the status of service, the Court ordered

Plaintiff to show cause by July 2, 2021, why this case should not be dismissed with prejudice for

failure to prosecute and failure to comply with Court orders (Dkt. 14);
        IT IS HEREBY ORDERED that this case is DISMISSED with prejudice pursuant to Fed.

R. Civ. P. 41(b) for failure to prosecute and failure to comply with Court orders.

        The Clerk of Court is respectfully directed to terminate all open motions and to close this

case.



SO ORDERED.
                                                          ____________________   _____
                                                          ________________________
Date: July 6, 2021                                           VALERIE CAPRONI
                                                                        CAPRON    NI
      New York, New York                                   United States District Judge




                                                  2
